Title: From Thomas Jefferson to Etienne Lemaire, 29 August 1807
From: Jefferson, Thomas
To: Lemaire, Etienne


                        
                            Dear Sir
                            
                            Monticello Aug. 29. 07.
                        
                        I recieved in due time your favor of the 11th. with the paper it inclosed as I requested. I now remit you an
                            order on the bank of the US. for 400. D. with respect to the old man who takes care of our sheep, Joseph can tell you what
                            the bargain was, as he made it. whatever he agreed to give him, I wish to have performed. I have just now recieved the
                            articles sent from Washington June 22 and July 21. the former were pretended to have been also shipwrecked in the
                            Potomac, merely I believe as a pretext for plundering the porter, of which I have recieved but 8. bottles. the cask of ale
                            came safe. I salute you with my best wishes. I shall be in Washington from the 3d. to the 5th. of October.
                        
                            Th: Jefferson
                            
                        
                    